136 Ga. App. 70 (1975)
221 S.E.2d 62
WILSON
v.
THE STATE.
51138.
Court of Appeals of Georgia.
Argued September 10, 1975.
Decided October 7, 1975.
Bennett & Dantzler, Deryl D. Dantzler, Stephen E. Curry, for appellant.
Clarence H. Clay, Jr., Solicitor, James M. Wootan, John R. Sikes, Assistant Solicitors, for appellee.
STOLZ, Judge.
Under our holding in State v. Cochran, 135 Ga. App. 47 (217 SE2d 181), the search warrant in the case sub judice  for "Grant's Lounge, 576 Poplar Street and all persons on the premises in the City of Macon, Bibb County, Georgia" (emphasis supplied) for "dilaudid, cocaine, barbiturates" alleged to have been possessed in violation of the Georgia Controlled Substances Act  was a general warrant as to the defendant-appellant, who was a customer seated at the bar in the said commercial establishment at the time of the execution of the warrant.
Therefore, the trial judge erred in this nonjury trial in overruling the defendant's motion to suppress as evidence the less than one ounce of marijuana which was *71 seized from his person in a search pursuant to the warrant, in admitting it in evidence, in entering a judgment of guilty of violation of the Georgia Controlled Substances Act (Code Ann. § 79A-811 (j); Ga. L. 1974, pp. 221, 243), and in sentencing him under the provisions of Code Ann. § 79A-9917 (Ga. L. 1971, p. 271; 1973, p. 688; 1974, pp. 221, 266).
Judgment reversed. Deen, P. J., and Evans, J., concur.